08/12/2021


           IN THE SUPREME COURT OF THE STATE OF MONTANA
                                                                                              Case Number: DA 21-0011


                                          DA 21-0011
                                      _________________



IN THE MATTER OF THE
CONSERVATORSHIP OF:
                                                                        ORDER
H.D.K.,

             A Protected Person.

                                      _________________


       This Court reviews briefs to ensure compliance with Rules 11 and 12 of the Montana
Rules of Appellate Procedure.          After reviewing the Appellant’s reply brief filed
electronically on August 11, 2021, this Court has determined that the brief does not comply
with the below-referenced Rule and must be resubmitted.
       M. R. App. R. 10(6) pertains to use of initials for parties in certain proceedings. It
states: “In any proceeding regarding . . . Title 72, Chapter 5, part 3 (Guardians of
Incapacitated Persons), only the initials of the child, parent(s), or individual party(ies), as the
case may be, may be used in all filings.” This matter on appeal pertains to § 72-5-401,
MCA, original petition for appointment or protective order. However, because H.D.K. has
been previously deemed a protected person pursuant to Title 72, Chapter 5, Part 3, any
reference to her name must utilize initials. Appellant’s reply brief identifies the protected
person’s last name on pages 22 and 24.
       IT IS THEREFORE ORDERED that the referenced brief is rejected.
       IT IS FURTHER ORDERED that within ten (10) days of the date of this Order the
Appellant shall electronically file with the Clerk of this Court a revised brief containing the
revisions necessary to comply with the specified Rule and that the Appellant shall serve
copies of the revised brief on all parties of record; no changes, additions, or deletions other
than those specified in this Order may be made to the brief as originally filed.
       The Clerk is directed to provide a true copy of this Order to the Appellant and to all
parties of record.
                                                                                    Electronically signed by:
                                                                                           Beth Baker
                                                                               Justice, Montana Supreme Court
                                                                                        August 12 2021